 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDModineManufacturing CompanyandInternationalUnion,UnitedAutomobile,Aerospace&AgriculturalImplementWorkers(UAW),Petitioner and Sheet Metal Workers InternationalAssociation,LocalNo.2,Intervenor.Case17-RC-5945December 16, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before R. L. De Prospero, HearingOfficer. Following the hearing, pursuant to Section102.67 of the National Labor Relations Board RulesandRegulationsandStatements of Procedure,Series 8, as amended, this case was transferred totheNational Labor Relations Board for decision.Thereafter,briefswere filed by the Employer,Petitioner, and Intervenor, all of which have beenduly considered.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersinconnectionwith this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings madeat the hearing and finds no prejudicialerror. The rulings are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaningof the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and Intervenor are labororganizationsclaimingtorepresentcertainemployees of the Employer.3.The Employer and Intervenor assert that theirrecognitionagreement and subsequently executedcontractconstituteabar to the petition here,arguing that this case is controlled by the rule ofKeller Plastics Eastern, Inc.'The Petitioner, on thecontrary,arguesthattheruleofKellerisinapplicable to the instant case because at the timetheEmployerextendedrecognitiontotheIntervenor, it was aware that the Intervenor was nottheonly labor organization activelyengaged inorganizingits employees.The Employer's Trenton plant, which is the onlyportion of its operations involved in this proceeding,was completed near the end of 1968, but someproduction employees were hired as early as July,and the plant became partially operational inSeptember 1968.Both the Petitioner and theIntervenor began theirorganizingcampaigns in the'157 NLRB 583fallof 1968, and both labor organizations heldmeetings with the employees. At the request of theemployees, the meetings were discontinued over theChristmas holidays, but were resumed after the firstof the new year. The Intervenor conducted ameeting on January 15, 1969, and the Petitionerheld one on the following day. During the course oftheircampaignsboth labor organizations hadobtained authorization cards from the employees.On January 20, 1969, approximately 40employees, unaccompanied by any representativefrom any of the parties, conducted a meeting for thepurpose of discussing which of the two contestingunions would represent them. By a vote of 26 to 10,2 ballots having been declared void, the employeesvoted to be represented by the Intervenor. Followingthemeeting, 10 employees who had previouslysignedauthorizations for the Petitioner requestedthat their cards be returned.Information concerning the employees' meetingand the result of the voting came to the attention ofthe Employer on January 21, 1969, and on the sameday representatives of the Intervenor served noticeon the Employer of its alleged majority status anddemandedrecognitionandbargaining.TheIntervenor'srepresentativespresented40 cards,which the Employer's plant manager comparedagainstapayroll list of 67 names.2 The plantmanager rejected two of the cards, but refused toaccede to the Intervenor's demand for immediaterecognition.However, on the afternoon of the sameday, and after consulting with officials at its Racine,Wisconsin,office,theEmployernotifiedtheIntervenor by telegram that it was recognized, andthe recognition was confirmed by letter on January22,1969.Subsequently, the Employer and theIntervenor participated in 10 bargaining sessions,and on March 30, 1969, reached and executed acollective-bargaining agreement.Information concerning the Employer's extensionof recognition to the Intervenor came to theattention of the Petitioner during the course of ameeting conducted on January 23, 1969, and thePetitioner thereafter sent telegrams of protest to theEmployer, the Intervenor, and the Regional Officeof the Board. Between January 23 and January 27,1969,thePetitionerobtainedadditionalauthorization cards from employees, and on thelatter date filed the instant petition, supported by anadequate showing of interest.It is clear, and the Employer in fact admits, thatitwas aware of the organizational activities of thePetitioner and the Intervenor from the outset oftheir campaigns. Moreover, as a result of an incidentinvolving Petitioner's agent John Colliflower, whichculminated in the filing and later withdrawal of anunfair labor practice charge against the Employer,theEmployer was aware at the time it granted'This number,whichremained constantthrough the date the Petitionerfleditspetition,apparently included the shipping and receivingclerk andsuch inspectors as were employed on January21, 1969180 NLRB No. 70 MODINE MFG.CO.473recognition to the Intervenor that the Petitioner'sorganizing campaign was still in progress.Accordingly,wefindthattheEmployer'srecognition of the Intervenor on January 21,1969,andthesubsequentexecutionofacollective-bargainingagreement,maynotbeconsidered as bars to the instant petition under theBoard's rule inKeller Plastics, supra.There is noshowing here that recognition was extended to theIntervenor at a time when the Employer believedthatonly that Union was actively engaged inorganizing theEmployer's employees.'On thecontrary, the Employer was admittedly aware on thedate it agreed to conduct the cross-check of thecards that the Petitioner here had a substantialinterest,but it nevertheless extended recognition tothe Intervenor .4 On these facts the rule ofKellerPlasticsdoes not bar the petition, and we find that aquestion affecting commerce exists concerning therepresentation of certain employees of the Employerwithin the meaning of Section 9(c)(l) and Section2(6) and (7) of the Act.4.The Petitioner seeks a unit of all productionandmaintenance employees including the chiefinspector, the inspectors, and the shipping andreceiving clerk. The chief inspector, the inspectors,and the shipping and receiving clerk were notincluded in the unit covered by the contract betweentheEmployer and Intervenor. The Employer andIntervenor argue that their bargaining history andother factors demonstrate that the shipping andreceivingclerkandtheinspectorsenjoyacommunity of interest separate and distinct from theproductionandmaintenanceemployees,or,alternatively, that they have supervisory status.There is a single shipping and receiving clerk whoperforms the usual functions with respect to recordkeepingonincomingmaterialsandoutgoingproducts. The shipping and receiving clerk spends 65to 70 percent of his time in clerical functions, andhe performs these functions in an office adjacent tothe production area. In conjunction with his duties,the shipping clerk works closely with truckdriversand other employees in the unit whoassist inloading trucks.He is, unlike the production andmaintenance employees, salaried, but his salary, ifcomputed on an hourly basis, is approximately thesame as some of the employees in the bargainingunit.Inaddition,liketheemployees in theIntervenor's bargainingunit,the shipping clerk iscompensated for overtime, works the same hours astheother employees, and punches a timeclock.However, the shipping clerk enjoys some fringebenefits identical to those enjoyed by foremen and'PinevilleKraftCorporation,173NLRB No. 128, andSuperiorFurnitureManufacturing Co., Inc.,167 NLRB No. 40.'Notwithstanding its willingness to extend recognition to the Intervenorwithout ascertaining the facts, the Employer asserts that the Petitioner'sinterestswas less than substantial Inasmuch as the Petitioner filed apetition,supported by an adequate showing of interest,within 5 daysfollowing recognition of the Intervenor,we find the Employer's assertionwithout meritother salaried personnel and he also has access tothe management lunch facilities and restrooms.Itisclear that the shipping clerk is a plantclerical rather than an office clerical employee. Thebargaining history aside, which is hardly extensiveenough to be persuasive, the record warrants theconclusion that the clerks community of interests isclosely allied with other employees in the productionareas,and we therefore include the shipping andreceiving clerk in the production and maintenanceunitsThere are five inspectors in contest, but the recordisnot clear whether this number includes the chiefinspector, nor is the record clear as to what dutiesand authority are exercised by the chief inspectorthat are not exercised by the others. Of the fiveinspectors, four spend 80 percent or more of theirwork time in the production area inspecting partsand finished products. A fifth inspector, who isengaged in layout inspection, spends the majority ofhiswork time in a glassed-in area adjacent to theproduction facilities.Like the shipping clerk, theinspectors are salaried, and, as computed on anhourlybasis,theircompensation falls in themid-range of that paid the production employees.The inspectors are paid for overtime, punch atimeclock, work the same hours as the productionemployees, and, like the shipping clerk, have somefringebenefitsunder the schedule accorded tomanagerial and office employees, rather than thoseprovided for the production employees. In addition,although the inspectors are immediately supervisedbythechiefinspector,theyareultimatelyresponsible to the Employer's central office inRacine,Wisconsin.The inspectors have no directsupervisory authority with respect to employees intheunitbutrather,likemost inspectors inmanufacturing plants, they do possess authority toreject defective parts or products and they may stopa production line if necessary to correct faultyproduction.TheEmployercontendsthattheinspectors have authority to make recommendationsconcerningemployeeswho fail to heed theinspectors'instructions.Therecordisclear,however, that the inspectors have made no suchrecommendations and have never exercised theirostensible authority.We find that the inspectors exercise no realsupervisory authority over the employees. Since theinspectors enjoy a close community of interest withthe production employees, we shall include them inthe production and maintenance unIt.6 However, asthe record is insufficient to determine the status ofthe chief inspector, we shall direct that he votesubject to challenge.Accordingly, we find that the following employeesof the Employer constitute a unit appropriate for'WeyerhauserCompany. 132 NLRB 84, andGenesco. Inc,129 NLRB1334'BachmannUxbridgeWorstedCorporation.109NLRB 868, andFarrel-Cheek Steel Company.88 NLRB 303 474DECISIONSOF NATIONALLABOR RELATIONS BOARDthepurposes of collective bargaining within themeaning ofSection 9(b) of the Act:Allproductionandmaintenance employees,including the shipping and receiving clerk and theinspectors,employed by the Employer at itsTrenton,Missouri plant, excluding all officeclerical employees, guards, professional employeesand supervisors as defined in the Act.[Direction of Election? omitted from publication.]'In order to assure that all eligible voters may have theopportunity tobe informed of the issues in the exercise of theirstatutory rightto vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicatewith themExcelsiorUnderwearInc,156 NLRB 1236,N.L.R B. v.Wyman-Gordon Company,394 U S 759. Accordingly, it is herebydirected that an election eligibilitylist, containing the names and addresses of all the eligible voters, must befiled bythe Employer with the Regional Director for Region17 within 7days of the date of this Decision and Directionof ElectionThe RegionalDirector shallmake the list available to all parties to the election. Noextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailuretocomply with thisrequirement shall be grounds for setting aside the election whenever properobjectionsare filed